t c summary opinion united_states tax_court kumar anthony peries and janna iskakova peries petitioners v commissioner of internal revenue respondent docket nos 7928-09s 23184-10s filed date kumar anthony peries and janna iskakova peries pro sese michael a raiken for respondent summary opinion dean special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent issued two notices of deficiency notices to petitioners--one for petitioners’ joint federal_income_tax return for and one for petitioners’ joint federal_income_tax return for and petitioner kumar peries’ married_filing_separately federal_income_tax return for respondent determined deficiencies of dollar_figure and dollar_figure for and respectively against petitioners and a deficiency of dollar_figure for against mr peries additionally respondent determined that petitioners are liable for accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for and respectively and that mr peries is liable for the sec_6662 accuracy-related_penalty of dollar_figure for after concessions the issue sec_2 for decision are whether petitioners are entitled to claimed deductions on schedules a itemized_deductions for and whether mr peries is entitled to claimed deductions on schedule a for whether petitioners are liable for sec_6662 accuracy-related_penalties for and and whether mr peries is liable for the accuracy-related_penalty for 1respondent determined that mr peries had unreported dividend income of dollar_figure decreased his state refunds credits or offsets by dollar_figure and denied him a dependency_exemption deduction for mr peries did not address these issues in his petition these issues are deemed conceded by him see rule b 2other adjustments made in the notice_of_deficiency are computational and will not be discussed 3in his pretrial memorandums respondent stated that petitioner janna peries requested innocent spouse relief for and on date that that request was denied on date and that her request for relief was in issue in these cases mrs peries did not testify at trial there is no evidence in the record that she requested innocent spouse relief or requested such relief as a defense to the determined deficiencies for and the court finds that neither a review of denial of innocent spouse relief by respondent nor a pleading of innocent spouse relief as a defense to the proposed deficiencies is before us in docket nos 7928-09s and 23184-10s background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioners resided in maryland when they filed their petitions mr peries has a computer science degree from the university of maryland he filed articles of incorporation for information_technology consortium inc itc on date and again on date the internal_revenue_service assigned itc an employer_identification_number during the years in issue mr peries performed information_technology work as an employee of the u s department of state bureau of consular affairs state department in and mrs peries performed the duties of a registered nurse as an employee of the u s department of health and human services national institutes of health dhhs she also held a real_estate license and worked as a real_estate agent for long foster for and petitioners timely filed their joint federal_income_tax returns on their schedule a they claimed inter alia charitable_contribution deductions of dollar_figure and miscellaneous_itemized_deductions of dollar_figure 4all of petitioners’ claimed miscellaneous_itemized_deductions take into account the floor of sec_67 on their schedule a petitioners claimed inter alia charitable_contributions of dollar_figure and miscellaneous deductions of dollar_figure on his schedule a mr peries claimed inter alia miscellaneous deductions of dollar_figure respondent sent petitioners the notices which disallowed for dollar_figure of their claimed deduction for charitable_contributions and all of their claimed miscellaneous deductions for dollar_figure of their claimed deduction for charitable_contributions and all of their claimed miscellaneous deductions for and for all of mr peries’ claimed miscellaneous deductions respondent also determined that petitioners are liable for accuracy-related_penalties under sec_6662 for and and that mr peries is liable for the sec_6662 accuracy-related_penalty for discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioners did not argue or present evidence that they satisfied the requirements of sec_7491 therefore petitioners bear the burden_of_proof with respect to the issues in the notices of deficiency deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 89_tc_816 credits like deductions are a matter of legislative grace additionally a taxpayer must substantiate all expenses sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir i petitioners’ deductions respondent disallowed a portion of petitioners’ claimed charitable_contributions and all of their claimed miscellaneous deductions for all of petitioners’ claimed miscellaneous deductions were for unreimbursed employee business_expenses a deduction for charitable_contributions a deduction for charitable_contributions is allowed under sec_170 respondent disallowed dollar_figure of petitioners’ deduction for charitable_contributions because petitioners could not verify that they were entitled to a deduction in that amount the evidence petitioners presented at trial substantiated a deduction for charitable_contributions of dollar_figure for 2005--the amount respondent allowed therefore respondent’s determination to disallow petitioners’ deduction for charitable_contributions of dollar_figure is sustained b deduction for unreimbursed employee business_expenses sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business generally no deduction is allowed for personal family or living_expenses see sec_262 the performance of services as an employee is considered a trade_or_business for sec_162 purposes 54_tc_374 in order to deduct unreimbursed employee business_expenses a taxpayer must not have received reimbursement and must not have had the right to obtain reimbursement from his employer 788_f2d_1406 9th cir aff’g tcmemo_1984_533 sec_6001 and its regulations require a taxpayer to maintain records sufficient to permit verification of income and expenses some expenses can be estimated by the court if there is a basis upon which an estimate can be made see 39_f2d_540 2d cir 85_tc_731 travel_expenses including amounts for meals_and_lodging entertainment_expenses and expenses with respect to listed_property however must be substantiated by adequate_records or sufficient evidence corroborating the taxpayer’s own statement showing the amount of each expenditure time and place of the travel or entertainment business_purpose of the expense and in the case of entertainment_expenses the business relationship to the taxpayer of the person being entertained sec_274 sec_1_274-5t and b temporary income_tax regs fed reg date a passenger_automobile is listed_property sec_280f to satisfy the adequate_records requirement of sec_274 the taxpayer shall maintain an account book a diary a log a statement of expense trip sheets or similar record and documentary_evidence that in combination are sufficient to establish each element of the expenditure or use sec_1_274-5t temporary income_tax regs fed reg date if a taxpayer does not have adequate_records to substantiate each element of an expense he may alternatively establish an element by his own statement whether written or oral containing specific information in detail as to such element and by other corroborative evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs fed reg date petitioners provided no credible_evidence to substantiate most of their claimed deductions for unreimbursed employee business_expenses they provided copies of several bills that were in the names of individuals other than themselves petitioners submitted as evidence cavalier telephone bills for a residential line in the name of vatalyi iskakova comcast bills in the name of vatalyi iskakova and pepco bills in the name of edward peries petitioners also provided carbon copies of checks they claim were for business_expenses of mr peries the checks’ memo lines include statements such as ebay barrister fee legal asst meter fee and flag fee mr peries did not testify as to how any of these expenses related to his job as an employee of the state department 5it is possible that the expenses were related to itc which mr peries planned to devote his time to after he retired from the state department if that was the case the expenses might be deductible by itc and not petitioners see craft v commissioner tcmemo_2005_197 citing 308_us_488 269_f2d_108 4th cir aff’g tcmemo_1958_60 and 51_tc_746 such payments constitute either capital contributions or loans to the corporation and are deductible if at all only by the corporation 91_tc_713 continued petitioners also submitted a mileage log for each of them and receipts for vehicle repair expenses mr peries’ log is totaled monthly for and lists his destinations as various and the purpose of his travel as business mrs peries’ log is totaled monthly for and does not list any specific locations to which she traveled petitioners’ receipts for vehicle repairs and maintenance list no business purposes and petitioners did not testify at trial as to how the maintenance and repair receipts related to their positions as employees for their respective employers or to mrs peries’ real_estate activities petitioners’ mileage logs and receipts for vehicle repairs and maintenance fail to meet the strict substantiation requirements of sec_274 and its regulations petitioners also submitted as evidence the monthly bills for three credit card accounts and their bank statements for the bank statements and the monthly bills for two of the credit cards accounts were simply lists of expenditures--and deposits in the case of the bank statements--with nothing to identify the purpose of the expenditures petitioners offered no testimony at trial as to how the bank statements and the statements for the two credit card accounts substantiated their continued citing deputy v du pont u s pincite and rink v commissioner t c pincite aff’d 905_f2d_241 8th cir expenses the court will not sift through the voluminous documents to attempt to match the evidence to respondent’s adjustments see eg hale v commissioner tcmemo_2010_229 one credit card account’s monthly statements did have certain expenses highlighted that petitioners claimed were unreimbursed employee business_expenses most of these expenses were for amounts paid to the post office federal express bookstores and other retail outlets petitioners did not prove that those expenses were not personal expenses therefore the expenses are not deductible see sec_262 four of the highlighted entries are expenses related to mrs peries’ employment at either dhhs or her work with long and foster6-the expenses were dollar_figure paid to the md board_of nursing two charges of dollar_figure paid to mris inc and dollar_figure paid to the greater capital area association of realtors she also had an expense of dollar_figure paid to the long and foster institute 6it is not clear from the record whether mrs peries was an employee or an independent_contractor for long and foster one may work in either capacity as a real_estate agent see kindred v commissioner tcmemo_1979_457 aff’d 669_f2d_400 6th cir petitioners reported the expenses related to long and foster on schedules a mrs peries earned no income from long and foster and did not file a schedule c profit or loss from business for any year in issue although petitioners substantiated that mrs peries paid these expenses they provided no evidence of either dhhs’ or long and foster’s reimbursement policies petitioners did provide a letter from long and foster that states it did not reimburse mrs peries for any expenses in or the letter does not mention long and foster’s reimbursement policy or whether mrs peries could have been reimbursed for her expenses petitioners have not proved that mrs peries was not entitled to reimbursement by dhhs or long and foster see orvis v commissioner f 2d pincite therefore petitioners are not entitled to a deduction for the unreimbursed business_expenses described supra respondent’s determination for is sustained ii petitioners’ claimed deductions for and mr peries’ claimed deductions for respondent disallowed petitioners’ claimed deduction for charitable_contributions of dollar_figure and all of their claimed miscellaneous deductions for he also disallowed all of mr peries’ claimed miscellaneous deductions for petitioners presented no evidence to substantiate the disallowed deductions for and when the court questioned mr peries about whether he had evidence to substantiate the claimed deductions for and he answered that they definitely had the documents but did not bring them to court respondent’s determinations for and are sustained iii accuracy-related_penalties under sec_6662 sec_6662 and b and imposes a accuracy-related_penalty on the portion of an underpayment that is attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax the commissioner bears the burden of production with respect to the applicability of an accuracy- related penalty determined in a notice_of_deficiency sec_7491 in order to meet that burden the commissioner need only make a prima facie case that imposition of the penalty is appropriate 116_tc_438 once that burden is met the taxpayer bears the burden of proving that the accuracy- related penalty does not apply because of reasonable_cause substantial_authority or the like sec_6662 sec_6664 higbee v commissioner t c pincite respondent determined that petitioners were liable for sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure for and respectively 7because the court finds that mr and mrs peries were negligent the court need not discuss their substantial understatements of income_tax see 132_tc_161 only one accuracy-related_penalty may be imposed on an underpayment even if the underpayment is attributable to more than one of the types of listed conduct aff’d 408_fedappx_908 6th cir sec_1_6662-2 income_tax regs respondent also determined that mr peries was liable for an accuracy-related_penalty of dollar_figure for for purposes of sec_6662 negligence is any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard includes any careless reckless or intentional disregard sec_6662 see also 85_tc_934 negligence is lack of due care or failure to do what a reasonably prudent person would do under the circumstances sec_1_6662-3 income_tax regs negligence also includes any failure to exercise ordinary and reasonable care in the preparation of a tax_return or any failure to keep adequate books_and_records and to properly substantiate items sec_1_6662-3 income_tax regs respondent has met his burden of production because petitioners claimed thousands of dollars of deductions for expenses that they could not substantiate or that they did not prove were not reimbursable by their employers an accuracy-related_penalty is not imposed on any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 sec_1_6664-4 income_tax regs incorporates a facts_and_circumstances_test to determine whether the taxpayer acted with reasonable_cause and in good_faith the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id mr peries testified repeatedly that he and his wife were working people who pay their taxes timely apart from that statement petitioners provided no evidence that they acted with reasonable_cause and in good_faith in fact they provided little substantiation for expense deductions claimed for and no substantiation for the expense deductions they claimed for and the expense deductions mr peries claimed for therefore respondent’s determinations of accuracy-related_penalties against petitioners for and and against mr peries for are sustained we have considered all of petitioners’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decisions will be entered for respondent
